Citation Nr: 1625472	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  12-23 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to increases in the ratings assigned for the residuals of a nasal fracture (currently 0 percent prior to January 24, 2011, and 10 percent from that date).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 2000 to October 2007.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for PTSD and granted service connection for residuals of a nasal fracture, rated 0 percent.  A May 2012 rating decision increased the rating for nasal fracture residuals to 10 percent, effective January 24, 2011.  The Veteran's record is now in the jurisdiction of the Chicago, Illinois, RO.  In April 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the Veteran's record.  

The matter of the rating for nasal fracture residuals is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on her part is required.


FINDING OF FACT

The Veteran is shown to have a diagnosis of PTSD which is shown by competent medical evidence to be related to a stressor event in service.  


CONCLUSION OF LAW

Service connection for PTSD id warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As this decision grants the appeal in the matter that is addressed on the merits (service connection for PTSD), there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

At the outset, the Board notes that the Veteran has established service connection for another psychiatric diagnosis (major depressive disorder).  However, she also seeks to have PTSD service-connected.  Service connection for the diagnosis of PTSD has been denied, and she is entitled to establish service connection for that diagnosis.  [While the record does not show any psychiatric symptoms have been excluded from consideration of the rating  for major depression on the basis that they are attributable solely to PTSD, potentially that could occur if PTSD were to remain nonservice-connected.]     

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §  1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The record shows that the Veteran had an ectopic pregnancy during service (in January 2006).  Postservice treatment records show diagnoses of PTSD and major depressive disorder in April 2009.  Such diagnoses were confirmed on VA (fee basis) examination in September 2009.  A May 2009 VA psychological treatment record reflects an assessment of PTSD attributed to both childhood sexual assault and the loss of a child in pregnancy during service.  The Board finds no reason to question the expertise of the VA treatment-provider, or the validity of the opinion offered.

In summary, the evidence shows a diagnosis of PTSD, corroborating evidence of a stressor event in service, and a VA providers's medical opinion linking the current diagnosis of PTSD [at least in part] to the stressor event .  The criteria for establishing service connection for PTSD are met; service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.  


REMAND

The Veteran seeks increases in the ratings assigned for her residuals of a nasal fracture.  The nasal fracture residuals were originally rated 0 percent.  The 10 percent rating currently in effect is based on findings on the most recent VA examination scheduled to assess the disability (on January 24, 2011).  The Veteran has since (in November 2012) undergone septoplasty.  A surgical note describes findings of a left-sided bone spur along the floor of the septum and turbinate hypertrophy.  A February 2013 follow-up record notes complaints of chronic rhinitis; on examination, the nasal cavity was clear, the septum was midline, a few abrasions were noted on the anterior inferior septum, and the turbinates were within normal limits.

At the April 2016 Board hearing, the Veteran testified that she still has problems with her nose.  Specifically, she explained that she has a bump on her nasal dorsum that causes her eye glasses to sit crooked on her face.  Considering her testimony along with the fact that she has not been examined by VA to assess the nasal fracture residuals since her November 2012 surgery, the Board finds that a contemporaneous examination to ascertain the severity of the service connected nasal disability is necessary.  

Finally, the record reflects that the Veteran apparently receives ongoing nasal treatment at the Indianapolis, Indiana, VA Medical Center (VAMC).  Her "Virtual VA" record contains Indianapolis VAMC treatment records through February 2013, with a notation that the Veteran was to return for follow-up nasal examination in the summer of 2013.  Any records of her treatment there since February 2013 are outstanding.  As VA treatment records are constructively of record, they must be secured.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record complete clinical records (those not already associated with the record) of all VA evaluations and/or treatment the Veteran has received for her nasal fracture residuals, specifically including any (and all) records of evlautions and treatment she received at the Indianapolis VAMC from February 2013 to the present.

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by an otolaryngologist to determine the severity of her service-connected residuals of a nasal fracture.  The claims folder, including this remand, must be reviewed by the examiner.  Based on review of the record and examination the examiner should:

(a) Describe in detail all symptoms (and related functional impairment) of the residuals of a nasal fracture found.

(b) Indicate whether or not the symptoms and impairment include facial disfiguration and/or breathing problems (and if so describe the nature and severity in detail).  

(c) Specifically note (in terms of percent) the extent of any obstruction in each of the Veteran's nostrils.

The examiner should include rationale with all opinions.

 3.  The AOJ should then review the record and readjudicate the remaining claim.  If it remains denied the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


